DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2020 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “a recognition result of the recognizer” in lines 9-10. It is unclear if this is referring to the same “recognition result of the recognizer” of claim 1, line 14 or a different “recognition result of the recognizer”.
Examiner suggests amending “a recognition result of the recognizer” in claim 5, lines 9-10 to “the recognition result of the recognizer”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US 2010/0097515 A1).

Regarding claim 1, Ishii teaches an imaging device (Ishii, Fig. 1) comprising: 
an imager configured to capture a subject to generate a captured image (Ishii, Fig. 1, image sensor 106, Paragraph 0026); 

a controller configured to control a focusing operation based on a focusing region set on the captured image (Ishii, Fig. 1, Control Unit 114, Paragraph 0035), 
wherein 
the controller, when the subject (Ishii, Fig. 7, Face) is recognized to be present in a first determination region (Ishii, Fig. 2, Block S202, Paragraph 0041, Fig. 7, The first determination region is any region of the image or the entire image.) in a state where the focusing region is set on a predetermined region (Ishii, Fig. 7, Normal Frame B or Normal Frame C, Paragraphs 0045 and 0078-0079) fixedly arranged on the captured image, sets the focusing region depending on a recognition result of the recognizer instead of the predetermined region (Ishii, Fig. 2, Steps S202-S203, S206-S207 and S210-S211, If no face is detected, the normal frame is set as the focus region (a state where the focusing region is set on a predetermined region). When a face is detected, the focus region is set on the face.).

Regarding claim 5, Ishii teaches the imaging device according to claim 1 (see claim 1 analysis), having: 
a predetermined operation mode for setting the focusing region to the predetermined region (Ishii, Fig. 2, The AF Control is considered to be a mode and sets focusing region to the predetermined region (Fig. 2, Step S210).), 
wherein 


Regarding claim 6, Ishii teaches the imaging device according to claim 1 (see claim 1 analysis), wherein the first determination region includes a center of the captured image (Ishii, Fig. 2, Block S202, Paragraph 0041, Fig. 7, The first determination region may be a region including the center of the captured image or the entire image.).

Regarding claim 8, Ishii teaches the imaging device according to claim 1 (see claim 1 analysis), further comprising: 
a display configured to display the captured image (Ishii, Fig. 1, Display Unit 109), 
wherein 
the controller controls the display to display at least one of the focusing region (Ishii, Paragraph 0046) and the first determination region.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2008/0170132 A1) in view of Ishii (US 2010/0097515 A1).

Regarding claim 1, Yi et al. (hereafter referred as Yi) teaches an imaging device (Yi, Fig. 1) comprising: 
an imager configured to capture a subject to generate a captured image (photographing device 30, Paragraph 0026); 
a recognizer configured to recognize the subject on the captured image (Yi, Fig. 2, face part detection processing unit 101, Paragraph 0028); and 
a controller configured to control a focusing operation based on a focusing region set on the captured image (Yi, Fig. 1, CPU 100, Paragraphs 0025, Fig. 7, Paragraph 0055), 
wherein 
the controller sets a state where the focusing region is set on a predetermined region fixedly arranged on the captured image (Yi, Fig. 7, Step S51, Paragraph 0055), and,

However, Yi does not explicitly state the controller, when the subject is recognized to be present in a first determination region in a state where the focusing region is set on a predetermined region fixedly arranged on the captured image, sets the focusing region depending on a recognition result of the recognizer instead of the predetermined region. That is, Yi does not explicitly state transitioning from a state where the focusing region is set on a predetermined region to setting the focusing region depending on a recognition result of the recognizer instead of the predetermined region.
In reference to Ishii, Ishii teaches the controller, when the subject (Ishii, Fig. 7, Face) is recognized to be present in a first determination region (Ishii, Fig. 2, Block S202, Paragraph 0041, Fig. 7, The first determination region is any region of the image or the entire image.) in a state where the focusing region is set on a predetermined region (Ishii, Fig. 7, Normal Frame B or Normal Frame C, Paragraphs 0045 and 0078-0079) fixedly arranged on the captured image, sets the focusing region depending on a recognition result of the recognizer instead of the predetermined region (Ishii, Fig. 2, Steps S202-S203, S206-S207 and S210-S211, If no face is detected, the normal frame is set as the focus region (a state where the focusing region is set on a predetermined region). When a face is detected, the focus region is set on the face.).


Regarding claim 2, the combination of Yi and Ishii teaches the imaging device according to claim 1 (see claim 1 analysis), wherein the controller, in setting the focusing region depending on the recognition result of the recognizer, sets the focusing region to follow the subject within a second determination region (Yi, Fig. 3, Region 2 or Region 3) including the first determination region (Yi, Fig. 3, For a single face, the focusing region would follow the subject in the first and second determination regions. For multiple faces, the focusing region would follow the subject in the first and second determination regions depending on the assessment score.).

Regarding claim 3, the combination of Yi and Ishii teaches the imaging device according to claim 2 (see claim 2 analysis), wherein the controller, when the subject being followed is recognized not to be within the second determination region, sets the focusing region to the predetermined region (Yi, Fig. 7, Step S51, For a single face, if the face is no longer detected, the focusing region is set to the predetermined region. Therefore, the limitation “when the subject being followed is recognized not to be within the second determination region, sets the focusing region to the predetermined region” is met.).

Regarding claim 5, the combination of Yi and Ishii teaches the imaging device according to claim 1 (see claim 1 analysis), having: 
a predetermined operation mode for setting the focusing region to the predetermined region (Yi, Fig. 7, The method of Figure 7 is considered to be a mode and sets the focusing region to the predetermined region.), 
wherein 
when the subject is recognized to be present in the first determination region during execution of the predetermined operation mode, the controller sets the focusing region depending on a recognition result of the recognizer instead of the predetermined region (Yi, Fig. 7, Steps, S53-S59, Paragraphs 0055 and 0060, If a face is detected in the first determination region, the focus region is set on the face.).

Regarding claim 6, the combination of Yi and Ishii teaches the imaging device according to claim 1 (see claim 1 analysis), wherein the first determination region includes a center of the captured image (Yi, Fig. 3, Region 1).

Regarding claim 8, the combination of Yi and Ishii teaches the imaging device according to claim 1 (see claim 1 analysis), further comprising: 
a display configured to display the captured image (Yi, Fig. 1, Display 90, Paragraph 0027). 

In further reference to Ishii, Ishii teaches wherein the controller controls the display to display at least one of the focusing region (Ishii, Paragraph 0046).
These arts are analogous since they are both related to imaging devices performing autofocusing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yi and Ishii with the teaching of displaying the focusing region as seen in Ishii to allow the user to easily determine the region the imaging device is performing focusing on.

Alternatively, claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2008/0170132 A1) in view of Ishii (US 2010/0097515 A1) in further view of Nozaki et al. (US 2004/0207743 A1).

Alternatively, regarding claim 3, the combination of Yi and Ishii teaches the imaging device according to claim 2 (see claim 2 analysis). However, the combination of Yi and Ishii does not teach wherein the controller, when the subject being followed is recognized not to be within the second determination region, sets the focusing region to the predetermined region.
In reference to Nozaki et al. (hereafter referred as Nozaki, Nozaki teaches when the subject being detected is recognized not to be within a determination region 
These arts are analogous since they are all related to imaging devices performing autofocusing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yi and Ishii with the method of excluding faces outside a determination region as seen in Nozaki to prevent the device from focusing on faces the user does not want to emphasis (Nozaki, Paragraph 0110). That is, the determination region for excluding faces is be considered to be the second determination region.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2008/0170132 A1) in view of Ishii (US 2010/0097515 A1) in view of Yasuda (US 2010/0149369 A1).

Regarding claim 4, the combination of Yi and Ishii teaches the imaging device according to claim 2 (see claim 2 analysis), wherein when a state in which a first subject as the subject being followed is within the second determination region and outside the first determination region and a second subject that is different from the first subject is present in the first determination region, the controller sets the focusing region to follow the second subject instead of the first subject (Yi, Figs. 3 and 7, Steps S55-S59, Paragraphs 0055 and 0070, If a first subject being followed moves to the second determination region (Region 2 or Region 3) from the first determination region, and a second subject moves from the second determination region to the first determination 
However, the combination of Yi and Ishii does not teach wherein when a state continues for a predetermined period of time or more in which a first subject as the subject being followed is within the second determination region and outside the first determination region and a second subject that is different from the first subject is present in the first determination region.
In reference to Yasuda, Yasuda teaches when a state continues for a predetermined period of time or more in which a first subject as the subject being followed has a lower priority score and a second subject that is different from the first subject has a higher priority score, the controller sets the focusing region to follow the second subject instead of the first subject (Yasuda, Fig. 2, Steps S206-S208, Paragraphs 0054-0056 and 0059-0060, If a second subject is determined to be the main face for a predetermined number of counts, the second subject is set as the focusing region. The count value and predetermined value threshold dictate a predetermined period.).
These arts are analogous since they are all related to imaging devices performing autofocusing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yi and Ishii with the method of switching focusing regions after a predetermined period of time as seen in Yasuda to suppress frequent main face changeovers (Yasuda, Paragraphs 0024 and 0063).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2008/0170132 A1) in view of Ishii (US 2010/0097515 A1) in view of Iwasaki (US 2017/0366739 A1).

Regarding claim 7, the combination of Yi and Ishii teaches the imaging device according to claim 1 (see claim 1 analysis). However, the combination of Yi and Ishii does not teach wherein the controller, in setting the focusing region to the predetermined region, divides the predetermined region into a plurality of regions to be used for the focusing region.
In reference to Iwasaki, Iwasaki teaches the controller, in setting the focusing region to the predetermined region, divides the predetermined region into a plurality of regions to be used for the focusing region (Iwasaki, Fig. 6, Step S605, Fig. 7C, Paragraphs 0077).
These arts are analogous since they are all related to imaging devices performing autofocusing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yi and Ishii with the focusing method using a plurality of regions as seen in Iwasaki to since it is a known method of determining focusing in a region and improve trackability of subjects in an area (Iwasaki, Paragraphs 0076 and 0079).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2010/0097515 A1) in view of Iwasaki (US 2017/0366739 A1).


In reference to Iwasaki, Iwasaki teaches the controller, in setting the focusing region to the predetermined region, divides the predetermined region into a plurality of regions to be used for the focusing region (Iwasaki, Fig. 6, Step S605, Fig. 7C, Paragraphs 0077).
These arts are analogous since they are all related to imaging devices performing autofocusing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Ishii with the focusing method using a plurality of regions as seen in Iwasaki to since it is a known method of determining focusing in a region and improve trackability of subjects in an area (Iwasaki, Paragraphs 0076 and 0079).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/           Examiner, Art Unit 2698            


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698